Citation Nr: 9900408	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  95-24 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits to include the question of whether 
the claim for waiver was timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel

INTRODUCTION

The veteran had active service from June 1969 to June 1971.  
This appeal arises from a February 1995 decision of the 
Committee on Waivers and Compromises of the Muskogee, 
Oklahoma Regional Office, which granted in part the veterans 
request for waiver of recovery of an overpayment of improved 
pension benefits in the amount of $6,479, for the period of 
May 1991 through April 1994, and which denied the request for 
waiver of recovery of the remaining overpayment in the amount 
of $13,596, for the period of February 1989 through April 
1991.  The Regional Offices decision to deny in part the 
veterans request for waiver of recovery of the overpayment 
was based on the determination that the request was not 
received in a timely manner.  It is noted that the veteran 
resides in South Carolina and that the Columbia, South 
Carolina Regional Office (RO) is now handling his appeal.  

In September 1998, the Board of Veterans Appeals received 
from the veteran a statement and medical evidence in support 
of a claim for service connection for a heart disability.  It 
is noted that in a February 1994 letter the RO informed the 
veteran that his claim for service connection for coronary 
artery disease had been denied previously in 1986 and that to 
reopen a finally disallowed claim new and material evidence 
had to be received.  As this issue has not been developed or 
certified on appeal, and as it is not inextricably 
intertwined with the issue currently on appeal, it is 
referred to the RO for further appropriate consideration.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991); Kellar v. 
Brown, 6 Vet. App. 157 (1994).


REMAND

The United States Court of Veterans Appeals (Court) has 
concluded that it is improper to adjudicate an application 
for waiver without first determining the lawfulness of the 
debt asserted.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  Although this holding pertained to an overpayment 
under the loan guaranty program, the Board finds this 
sufficiently persuasive to warrant further adjudicative 
action.  This case originally involved the creation of two 
overpayments--one by a February 1993 RO letter terminating 
pension benefits for the period of February 1989 through 
April 1991 and the other by a May 1994 RO letter terminating 
pension benefits for the period of May 1991 through April 
1994.  In February 1995, the RO granted the veterans waiver 
request as to the second part of the debt in the amount of 
$6,479 but denied the waiver request as to the first part of 
the debt in the amount of $13,596.  In April 1995, the VA 
issued the veteran an audit of his account which covers the 
period of February 1989 through April 1994 and reflects his 
waiver grant of $6,479 and the balance due VA of $13,596.  
The Board notes, however, that the audit shows an overpayment 
of $12,444, and not $13,596, when a calculation of the 
overpayment for the period of February 1989 through April 
1991 is done.  It is not apparent from the record how the RO 
arrived at the $13,596 overpayment.  As the determination of 
the proper creation of the overpayment is relevant to the 
veterans request for waiver of that overpayment, the RO 
should explain this $1,152 discrepancy in a supplemental 
statement of the case to the veteran.

The Court has also stated that the Board must make a 
determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  A central issue in this 
case involves whether the veteran submitted a timely request 
for waiver of an overpayment of improved pension benefits for 
the period of February 1989 through April 1991.  The record 
shows that by letter in February 1993 the RO notified the 
veteran that his pension award was terminated for the period 
in question.  In a December 1998 statement, the veterans 
representative argued that the veteran was never properly 
notified of the amount of the overpayment nor was he ever 
notified of the intention of the VA to institute collection 
of the debt.  Indeed, there is no notice of overpayment of 
improved pension benefits for the period of February 1989 
through April 1991 of record, and the date of issuance of the 
same is unknown.  Also, the record does not show that the 
veteran was ever notified of his rights to request a waiver 
of recovery of the debt.  It may be that the VAs Debt 
Management Center in St. Paul, Minnesota, issued the notice 
of indebtedness and of the rights to request a waiver in 
February 1993, but it does not appear that the VA in St. 
Paul, Minnesota or the RO verified the issuance of that 
letter, if in fact it was issued.  

Moreover, according to 38 C.F.R. § 19.29, a SOC must be 
complete enough to allow the appellant to present written 
and/or oral arguments before the Board.  It must contain a 
summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination, and the determination 
and reasons for the determination of the agency of original 
jurisdiction with respect to which disagreement has been 
expressed.  In the present case, it is evident that the SOC 
is inadequate, as the applicable laws and regulations 
regarding application for waiver of an indebtedness, that is, 
38 U.S.C.A. § 5302(a); 38 C.F.R. 1.963(b), were not furnished 
to the veteran.  The RO must provide the veteran with a 
supplemental statement of the case which accurately reflects 
the pertinent laws and regulations upon which the denial was 
based.

Governing regulations provide that when, during the course 
of review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  38 
C.F.R.§ 19.9 (1998).  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact VAs Debt 
Management Center and request a copy of 
the notice of overpayment of improved 
pension benefits for the period of 
February 1989 through April 1991 issued 
to the veteran, or in the alternative 
provide documentation of what form 
letter(s) was/were sent to the veteran 
and the dates thereof.  All documentation 
obtained must be associated with the 
claims folder.

2.  The RO should take the necessary 
action to clarify the amount of the 
indebtedness in question.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veterans claim.  If the decision 
remains adverse to him, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain an explanation of how the 
RO derived the amount of the overpayment 
and a recitation of the applicable laws 
and regulations insofar as claims for 
waiver of recovery of overpayments are 
concerned, to include 38 U.S.C.A. 
§ 5302(a) (West 1991) and 38 C.F.R. 
1.963(b) (1998).  The veteran and his 
representative should be given the 
applicable time to respond to the SSOC.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
